

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
INDIA GLOBALIZATION CAPITAL, INC.
 
——————————
 
Note and Share Purchase Agreement
 
——————————
 


 
Dated October 5, 2009
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 
1.
The Loans, The Exchange
1
 
1.1
The Loans
1
 
1.2
The Exchange
1
 
1.3
Closings
1
 
1.4
Delivery
2
 
1.5
Issuance of Penalty Shares
2
       
2.
Representations and Warranties of the Company
2
 
2.1
Organization, Standing and Power
2
 
2.2
Authority and Enforceability
2
 
2.3
Valid Issuance
2
 
2.4
Accuracy of Public Filings
3
 
2.5
Use of Proceeds
3
 
2.6
No Conflicts
3
 
2.7
Capitalization
3
 
2.8
Offering
4
 
2.9
Brokers or Finders
4
 
2.10
Accuracy of Information Furnished
4
       
3.
Representations and Warranties of the Investor
4
 
3.1
Authorization
4
 
3.2
Purchase Entirely for Own Account
5
 
3.3
Disclosure of Information
5
 
3.4
Investment Experience; Financial Risk
5
 
3.5
Accredited Investor
5
 
3.6
[Intentionally omitted.]
5
 
3.7
Legends
5
 
3.8
No Conflicts
5
 
3.9
Brokers or Finders
6
       
4.
Pari Passu with All Notes
6
       
5.
Conditions to Closing
6
 
5.1
Conditions of Investor’s Obligations at Closing
6
 
5.2
Conditions to Obligations of the Company
7
       
6.
Covenants
7
 
6.1
Listing of Shares
7
 
6.2
Shelf Registration
7
       
7.
Miscellaneous
7
 
7.1
Waivers and Amendments
7
 
7.2
Governing Law
8
 
7.3
Survival
8
 
7.4
Successors and Assigns
8
 
7.5
Entire Agreement
8
 
7.6
Notices, etc.
8
 
7.7
Severability of this Agreement
8
 
7.8
Counterparts
8
 
7.9
Expenses
8

 
Exhibit A                      -           Form of Unsecured Promissory Note
Exhibit B                      -           Disclosure Schedule
 
 
 

--------------------------------------------------------------------------------

 
 
NOTE AND SHARE PURCHASE AGREEMENT
 
THIS NOTE AND SHARE PURCHASE AGREEMENT (this “Agreement”) is effective as of
October 5, 2009, by and between INDIA GLOBALIZATION CAPITAL, INC., a Maryland
corporation (the “Company”) and Steven M. Oliveira 1998 Charitable Remainder
Unitrust (the “Investor”).
 
RECITALS
 
A. On September 30, 2008, the Investor purchased a promissory note from the
Company in the original principal amount of $2,000,000.00 in respect of which
$120,000 of interest is owed (the “2008 Security”).
 
B. The Investor desires to exchange the 2008 Security for a new promissory note
subject to the terms of this Agreement.
 
C. This exchange is intended to be an exchange of securities of the Company with
an existing security holder exempt from the registration provisions of the
Securities Act (as defined below) pursuant to section 3(a)(9) thereof.
 
NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
 
1. The Loans, The Exchange.
 
1.1 The Loans.  Subject to the terms and conditions of this Agreement, the
Investor agrees to make a loan (the “Loan”) to the Company in the principal
amount of Two Million One Hundred Twenty Thousand Dollars ($2,120,000.00) to be
governed by the terms and conditions of, and repaid in accordance with, this
Agreement.
 
1.2 The Exchange.  The Loan made by the Investor pursuant hereto shall be
evidenced by the exchange (the “Exchange”) of the 2008 Security for an unsecured
promissory note of the Company executed concurrently herewith in the form
attached hereto as Exhibit A (the “Note” and together with each note issued
pursuant to and in connection with a Subsequent Closing, as defined herein, the
“Notes”) and Five Hundred Thirty Thousand (530,000) shares of the Common Stock
of the Company (the “Shares”).
 
1.3 Closings.  The closing of Exchange (the “Closing”) will take place at the
offices of Seyfarth Shaw LLP, 975 F Street, N.W., Washington, D.C. at such time
as the parties shall mutually agree.  Upon the receipt from the Investor and
acceptance by the Company of the Loan, the Company may close the purchase and
sale of the Note and Shares (the “Closing”).  Following the Closing, and from
time-to-time thereafter until November 5, 2009, the Company may sell to such
persons as the Company may determine additional Notes, each with a principal
amount of at least $100,000 or any multiple thereof, and hold additional
Closings with respect thereto (each, a “Subsequent Closing”).  Any such sale
shall substantially upon the same terms and conditions as those contained
herein, and such persons or entities shall become parties to an agreement
substantially similar in form and substance to this Agreement and shall have the
rights and obligations of an investor thereunder (all such investors together,
the “Investors”).  At each Subsequent Closing, the Company will deliver to each
Investor the respective Note and shares of Common Stock of the Company purchased
by such Investor, against receipt by the Company of the respective principal
amount of the Note purchased by such Investor.  The Company shall have the right
to reject any investment, in whole or in part, for any reason whatsoever
notwithstanding the Company’s prior execution hereof, and any funds received for
an investment so rejected shall be returned immediately to the appropriate
Investor.  The obligations of the Investors under the Notes are several and not
joint.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4 Delivery.  At the Closing, the Company will deliver to the Investor (i) the
Note representing the Loan made by the Investor and (ii) the certificate(s)
representing the Shares issued to the Investor as set forth in Section 1. 2.
 
1.5 Issuance of Penalty Shares.  Upon the occurrence of an Event of Default
under the Note as defined and provided therein, provided such Event of Default
is not cured within thirty (30) days, the Company shall issue and sell to the
Investor, for no additional consideration, an additional Two Hundred Thousand
(200,000) shares of the Common Stock (the “Penalty Shares”).
 
2. Representations and Warranties of the Company.  Except as disclosed in the
Disclosure Schedule attached hereto as Exhibit B, the Company hereby represents
and warrants to the Investor as follows:
 
2.1 Organization, Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as contemplated to be
conducted.  The Company is duly qualified and authorized to transact business in
each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, assets, liabilities, financial condition,
property or results of operation.
 
2.2 Authority and Enforceability.  The Company has all requisite corporate power
and authority to execute and deliver this Agreement and the Note (together, the
“Transaction Documents”) and to perform fully its obligations thereunder.  The
execution and delivery of the Transaction Documents and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of the Company, its officers, directors and
stockholders.  Each of the Transaction Documents has been duly executed and
delivered by the Company and, assuming that each of the Transaction Documents
constitutes a valid and binding agreement of the other parties hereto, each such
Transaction Document constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
2.3 Valid Issuance.  The Shares and the Penalty Shares, if and when issued and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein  will be duly and validly issued, fully paid, and
non-assessable and will be free of restrictions on transfer other than
restrictions on transfer under applicable state and federal securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4 Accuracy of Public Filings.  The representations, warranties and other
statements of the Company contained in the documents (the “SEC Documents”) filed
with the Securities and Exchange Commission (“SEC”) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading as of
the respective dates of such filings.  The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act.  Since
the date that the Company filed its last Form 10-Q with the SEC, there has been
no material adverse change in the assets, business, or financial condition of
the Company.
 
2.5 Use of Proceeds.  All of the proceeds of the Loans will be used for working
capital and general corporate purposes.
 
2.6 No Conflicts.  The execution, delivery and performance of the Transaction
Documents, and any other document or instrument contemplated thereby, by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not: (i) contravene, conflict with, or result in the
violation of any provision of the Company’s charter or bylaws or any resolution
adopted by the Company’s board of directors, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its subsidiaries is a party, (iii) create or
impose a lien, charge or encumbrance on any property of the Company or any of
its subsidiaries under any agreement or any commitment to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or by which any of its respective properties or assets are
bound, (iv) result in a material violation of any federal, state, local or
foreign statute, rule, regulation, order, writ, judgment or decree (including
federal and state securities laws and regulations) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries are bound or affected or result in a violation of any rules
or regulations of the NYSE Amex Equities (“NYSE Amex”) applicable to the Company
or, if the Company’s shares of Common Stock are no longer listed on NYSE Amex,
such other stock exchange on which shares of the Company’s Common Stock are
principally traded and approved for listing at such time, or (v) require any
consent of any third-party that has not been obtained pursuant to any material
contract to which the Company or any of its subsidiaries is subject or to which
any of its respective assets, operations or management may be subject.  The
Company or any of its subsidiaries is not required under federal, state or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under the
Transaction Documents, or issue and sell the Note (other than any filings that
may be required to be made by the Company with the SEC or state securities
commissions subsequent to the Closing).
 
2.7 Capitalization.  The authorized capital stock of the Company immediately
prior to the Closing consists of 75,000,000 shares of Common Stock, par value
$0.0001 per share, of which Eleven Million Seven Hundred Eighty Three Thousand
Nine Hundred Ninety One (11,783,991) shares are issued and outstanding.  All of
the issued and outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and nonassessable.  Except as provided in this
Agreement or disclosed in the SEC Documents, (a) no subscription, warrant,
option, convertible security or other right (contingent or otherwise) to
purchase or acquire any shares of capital stock of the Company (including,
without limitation, anti-dilution rights, rights of first refusal or preemptive
rights) is authorized or outstanding; (b) the Company has no obligation
(contingent or otherwise) to issue any subscription, warranty, option,
convertible security or other such right or to issue or distribute to holders of
any shares of its capital stock any evidences of indebtedness or assets of the
Company; and (c) the Company has no obligation (contingent or otherwise) to
purchase, redeem or otherwise acquire any shares of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof.  All of the issued and outstanding shares of capital stock of
the Company have been offered, issued and sold by the Company in compliance with
applicable federal and state securities laws or pursuant to valid exemptions
therefrom.
 
 
3

--------------------------------------------------------------------------------

 
 
2.8 Offering.  Subject in part to the truth and accuracy of the Investor’s
representations and warranties set forth in Section 3 of this Agreement, the
offer, sale and issuance of the Shares and the Penalty Shares as contemplated by
this Agreement are exempt from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”), and neither the
Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemption.
 
2.9 Brokers or Finders.  The Company has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
2.10 Accuracy of Information Furnished.  The representations, warranties and
other statements of the Company set forth in Section 2 of this Agreement and the
Disclosure Schedule  taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.
 
3. Representations and Warranties of the Investor.  The Investor hereby
represents and warrants only with respect to himself, herself or itself that:
 
3.1 Authorization.  Investor has full power and authority to enter into the
Transaction Documents, and that the Transaction Documents constitute valid and
legally binding obligations of such Investor, enforceable in accordance with
their respective terms.   The Transaction Documents have been duly executed and
delivered by the Investor and, assuming the Transaction Documents constitute
valid and binding agreements of the other parties thereto, the Transaction
Documents constitute legal, valid and binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights and
remedies generally and subject, as to enforceability, to general principles of
equity, regardless of whether enforceability is considered in a proceeding at
law or in equity.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2 Purchase Entirely for Own Account.  The Note will be acquired for investment
for Investor’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  The Investor does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation in the Note
to such person or to any third person.
 
3.3 Disclosure of Information.  The Investor has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering and sale of the Note, the Shares and the Penalty
Shares (collectively, the “Securities”).
 
3.4 Investment Experience; Financial Risk.  The Investor is an investor in
securities of companies in the development stage and acknowledges that it has
(i) such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of the investment in the
Securities, (ii) had such risks explained to it and has determined that such
investment is suitable for the Investor in view of its financial circumstances
and available investment opportunities, (iii) sufficient net worth and income to
bear the economic risk of this investment, and (iv) no need for liquidity of the
investment and no reason to anticipate any change in the Investor’s financial
circumstances which may cause or require any sale, transfer or other
distribution of the Securities  The Investor has not been organized for the
purpose of acquiring the Securities.
 
3.5 Accredited Investor.  The Investor is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501(a) of Regulation D, as presently
in effect.
 
3.6 [Intentionally omitted.]
 
3.7 Legends.  The Investor understands and agree that the Note may bear one or
all of the following legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE SOLD,  TRANSFERRED OR ASSIGNED UNLESS COVERED
BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM
SUCH REGISTRATION.”
 
(b) Any additional legend required by the laws of the State of Maryland or any
other applicable state.
 
3.8 No Conflicts.  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time) contravene,
conflict with, or result in a violation of, or give any governmental body the
right to challenge any of the transactions contemplated hereby or to exercise
any remedy or obtain any relief under, any legal requirement or order to which
the Investor may be subject.
 
 
5

--------------------------------------------------------------------------------

 
 
3.9 Brokers or Finders.  The Investor has not and will not incur, directly or
indirectly, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the execution and delivery of this
Agreement.
 
4. Pari Passu with All Notes.  The Note and each other Note shall rank equally
without preference or priority of any kind with each of the Notes issued by the
Company to the Investors hereunder.  All payments on account of principal and
interest with respect to the Notes shall be applied ratably and proportionately
on each such Note on the basis of the original principal amount of outstanding
indebtedness represented by such Note.
 
5. Conditions to Closing.
 
5.1 Conditions of Investor’s Obligations at Closing.  The obligations of the
Investor at the Closing are subject to the fulfillment, on or prior to the date
of Closing, of each of the following conditions, any of which may be waived in
whole or in part by the Investors:
 
(a) The representations and warranties made by the Company in Section 2 shall be
true and correct when made, and shall be true and correct on the date of Closing
with the same force and effect as if they had been made on and as of the same
date.
 
(b) The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it on or prior to the date of Closing.
 
(c) Except for the notices required or permitted to be filed after the date of
Closing pursuant to applicable federal and state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Note and the Shares.
 
(d) The Company shall have delivered to the Investor a certificate duly executed
by the chief executive officer of the Company stating that the Company is in
compliance with the conditions specified in Section 4.1(a)-(c) hereof.
 
(e) At the Closing, the sale and issuance by the Company, and the purchase by
the Investor, of the Note, the Shares and the Penalty Shares shall be legally
permitted by all laws and regulations to which such Investor and/or the Company
are subject.
 
(f) At the Closing, the Company shall duly execute and deliver to the Investor
the Transaction Documents, including such Investor’s Note, and shall have
delivered to its transfer agent irrevocable instructions to issue to the
Investor the Shares to be issued to such Investor hereunder.
 
(g) The Company shall have delivered a legal opinion by its counsel that (i) the
Shares and the Penalty Shares are duly authorized and when issued will be
validly issued, fully paid and non-assessable; (ii) the Transaction Documents
have been duly authorized, executed and delivered, each of which is enforceable
in accordance with its terms; and (iii) the transactions contemplated by the
Transaction Documents do not violate applicable laws, any material agreements of
the Company or its subsidiaries, or the rules and regulations of the NYSE Amex.
 
(h) The Company shall have delivered to its transfer agent an opinion by its
counsel that the Shares when issued, and the Penalty Shares if and when issued
pursuant to this Agreement should be issued without any restrictive legends.
 
 
6

--------------------------------------------------------------------------------

 
 
5.2 Conditions to Obligations of the Company.  The Company’s obligation to issue
and sell the Note and the Shares at the Closing is subject to the fulfillment,
to the Company’s satisfaction, on or prior to the date of Closing, of the
following conditions, any of which may be waived in whole or in part by the
Company:
 
(a) The representations and warranties made by the Investor in Section 3 shall
be true and correct when made, and shall be true and correct on the date of
Closing with the same force and effect as if they had been made on and as of the
same date.
 
(b) Except for any notices required or permitted to be filed after the date of
Closing pursuant to applicable federal or state securities laws, the Company
shall have obtained all governmental approvals required in connection with the
lawful sale and issuance of the Securities.
 
(c) At the Closing, the sale and issuance by the Company, and the purchase by
the Investor, of the Note and the Shares and the Penalty Shares shall be legally
permitted by all laws and regulations to which such Investor and/or the Company
are subject.
 
(d) At the Closing, the Company shall have received immediately available funds
in the full amount of the principal amount of the Note in accordance with the
wire transfer instructions delivered by the Company to the Investor prior to the
Closing.
 
6. Covenants.
 
6.1 Listing of Shares. The Company covenants that the Shares have been duly
authorized for listing on NYSE Amex and that it will use reasonable best efforts
to ensure that, no later than the effective date of any registration statement
pertaining thereto, the Penalty Shares that have been issued, have been duly
authorized for listing on NYSE Amex or, if no longer listed on NYSE Amex, such
other stock exchange on which shares of the Company’s Common Stock are
principally traded and approved for listing at such time.
 
6.2 Shelf Registration.  In the event that the Note is not paid in full on or
before October 5, 2010, the Company will use reasonable best efforts to ensure
that no later than October 5, 2010, it will have a registration statement
effective with a sufficient number of shares based on the then fair market value
of the shares registered in excess of the amount due under the Note.
 
7. Miscellaneous.
 
7.1 Waivers and Amendments.  Any provision of this Agreement or the Note may be
amended, waived or modified (either generally or in a particular instance,
either retroactively or prospectively, either for a specified period of time or
indefinitely), upon the written consent of the Company and the Investor.
 
 
7

--------------------------------------------------------------------------------

 
 
7.2 Governing Law.  This Agreement and the Note shall be governed by and
construed in accordance with Maryland law, without regard to the conflict of
laws provisions thereof.
 
7.3 Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Investor and the Closing of
the transactions contemplated hereby.
 
7.4 Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
7.5 Entire Agreement.  This Agreement (including the exhibits attached hereto)
and the Note constitute the full and entire understanding and agreement between
the parties with regard to the subjects hereof and thereof.
 
7.6 Notices, etc.  All notices and other communications required or permitted
hereunder shall be effective upon receipt, shall be in writing, and may be
delivered in person, by electronic mail, overnight delivery service or United
States mail, in which event they may be mailed by first-class, certified or
registered, postage prepaid, addressed (a) if to the Investor, at the Investor’s
address as the Investor shall have furnished to the Company in writing, or,
until any such holder so furnishes an address to the Company, then to and at the
address of the last holder of such shares who has so furnished an address to the
Company, and a copy of which shall be likewise delivered to such Investor’s
counsel at such address as shall have been furnished to the Company, or (b) if
to the Company, at its address set forth on the signature page hereto, or at
such other address as the Company shall have furnished to the Investor and each
such other holder in writing.
 
7.7 Severability of this Agreement.  If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
7.8 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be deemed to
constitute one instrument.
 
7.9 Expenses.  Regardless of whether the Closing is effected, each party shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement and the other Transaction
Documents; except that the Company shall bear up to $15,000 of legal costs and
expenses incurred by the Investor with respect to the negotiation, execution,
delivery and performance of this Agreement and the other Transaction Documents.
 


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Note and Share Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first written above.
 
COMPANY:
INDIA GLOBALIZATION CAPITAL, INC.


By:
 /s/ Ram Mukunda
   
Its:
President and Chief Executive Officer
   
Address:
4336 Montgomery Ave
 
Bethesda, Maryland 20814
   



 


INVESTOR:


STEVEN M. OLIVEIRA 1998 CHARITABLE REMAINDER UNITRUST
 


By:
 /s/Steven M. Oliveira
   
Title:
Trustee
   
Address:
18 Fieldstone Court
 
New York, NY 10956
   

 
 
 
 
9

--------------------------------------------------------------------------------

 


 
EXHIBIT A






THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.


INDIA GLOBALIZATION CAPITAL, INC.
 
UNSECURED PROMISSORY NOTE
 
$2,120,000
October 5, 2009
 
Bethesda, MD




A. Principal and Interest.
 
1. India Globalization Capital, Inc., a Maryland corporation (the “Company”),
for value received, hereby promises to pay to the order of Steven M. Oliveira
1998 Charitable Remainder Unitrust or its assigns (the “Investor” or the
“Holder”) the amount of Two Million One Hundred Twenty Thousand Dollars
($2,120,000), as set forth hereinafter.
 
2. This Unsecured Promissory Note (the “Note”) shall bear no interest from the
date of issuance of this Note until paid in full.  This Note shall be due and
payable on the earlier of (i) one year from the date of the issuance of this
Note (the “Maturity Date”), (ii) upon a Change in Control (as defined in Section
4 hereof) and (iii) the occurrence of an Event of Default (as defined in Section
5 hereof).
 
3. Payments of principal are to be made at the address of the Holder set forth
in Section 7 below or at such other place in the United States as the Holder
shall designate to the Company in writing, in lawful money of the United States
of America in immediately available funds.  Interest on this Note shall be
computed on the basis of a 365-day year and actual days elapsed.  Payment shall
be credited first to the accrued interest then due and payable and the remainder
applied to principal.
 
 
 

--------------------------------------------------------------------------------

 
 
4. This Note is issued pursuant to that certain Note and Share Purchase
Agreement dated as of October 5, 2009, between the Company and Holder (the
“Purchase Agreement”).  The provisions of this Note are a statement of the
rights of the Holder and the conditions to which this Note is subject and to
which the Holder, by the acceptance of this Note, agrees.  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed thereto
on the Purchase Agreement.  Holder acknowledges and agrees that the payment of
all or any portion of the outstanding principal amount of this Note and all
interest hereon shall be pari passu in right of payment and in all other
respects to the other Notes issued pursuant to or referenced in the Purchase
Agreement or pursuant to the terms of such Notes.  In the event Holder receives
payments in excess of its pro rata share of the Company’s payments to the
Holders of all of the Notes, then Holder shall hold in trust all such excess
payments for the benefit of the holders of the other Notes and shall pay such
amounts held in trust to such other holders upon demand by such holders.
 
B. Prepayment.
 
1. Notwithstanding anything else set forth herein, the Company may pre-pay this
Note in whole or in part upon five days prior written notice to Holder.
 
2.2 If the Company (a) closes on any equity or debt financing (other than one or
more lines of credit for its or its subsidiaries’ operating businesses) after
November 5, 2009 or (b) is paid on claims with respect to payments on road
building contracts where the proceeds of any such claims are repatriated to
United States Dollars, which claims the Company will use its best efforts to
secure, then the Company will use twenty percent (20%) of either (x) the
proceeds of such financing or (y) such repatriated funds, in either case, in
excess of Five Hundred Thousand Dollars, to pre-pay the principal amount due
under this Note.
 
C. Use of Proceeds.  The proceeds of the Note will be used for working capital
and general corporate purposes.
 
D. Change of Control.  If, prior to the Maturity Date or occurrence of an Event
of Default, a Change of Control occurs, then immediately prior thereto, this
Note shall accelerate and the Holder shall become immediately entitled to
receive an amount equal to the outstanding principal amount of the Note plus any
and all accrued but unpaid interest thereon as of the closing date of such
Change of Control transaction.  For purposes hereof, a “Change of Control” shall
mean (i) a sale of all or substantially all of the assets of the Company or all
or substantially all of the capital stock of the Company or (ii) a merger,
consolidation, sale, transfer or other transaction or series of related
transactions in which the holders of the capital stock of the Company will hold,
upon consummation of such transaction, less than fifty percent (50%) of the
voting securities of the surviving entity, other than as a result of the
Company’s issuance of new securities in capital raising transactions.
 
 
 

--------------------------------------------------------------------------------

 
 
E. Events of Default.  The entire unpaid principal sum of this Note, together
with any and all interest accrued but unpaid thereon, shall become immediately
due and payable upon the occurrence of an Event of Default.  An “Event of
Default” shall be deemed to have occurred if:
 
           (a)           the Company  shall (i) apply for or consent to the
appointment of a receiver, trustee or liquidator of itself or of its property,
(ii) be unable, or admit in writing its inability, to pay its debts as they
mature, (iii) make a general assignment for the benefit of creditors, (iv) be
adjudicated a bankrupt or insolvent, (v) file a voluntary petition in
bankruptcy, or a petition or answer seeking reorganization or an arrangement
with creditors to take advantage of any insolvency law, or an answer admitting
the material allegations of a bankruptcy, reorganization or insolvency petition
filed against it, (vi) take corporate action for the purpose of effecting any of
the foregoing, or (vii) have an order for relief entered against it in any
proceeding under the United States Bankruptcy Code;
 
           (b)           An order, judgment or decree shall be entered, without
the application, approval or consent of the Company by any court of competent
jurisdiction, approving a petition seeking reorganization of the Company or
appointing a receiver, trustee or liquidator of the Company or of all or a
substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) consecutive days;
or
 
           (c)           the Company shall fail to pay as and when due any
principal or interest hereunder and such nonpayment shall continue uncured for a
period of thirty (30) business days after written notice by the Holder thereof;
or
 
           (d)           the Company breaches any of its representations or
warranties or fails to fulfill any of its covenants or obligations pursuant to
the Purchase Agreement.
 
F. Usury.  It is the express intent of the Company and the Holder that the
payment of all or any portion of the outstanding principal balance of and
accrued interest on this Note be exempt from the application of any applicable
usury law or similar laws under any federal, state of foreign jurisdiction.  The
Company hereby irrevocably waives, to the fullest extent permitted by law, any
objection or defense which the Company may now or hereafter have to the payment
when due of any and all principal or accrued interest arising out of or relating
to a claim of usury or similar laws and the Company hereby agrees that neither
it nor any of its affiliates shall in the future bring, commence, maintain,
prosecute or voluntarily aid in any action at law, proceeding in equity or other
legal proceeding against the Holder based on a claim that the Company’s payment
obligations under this Note violate the usury or similar laws of any federal,
state or foreign jurisdiction.  Notwithstanding the foregoing, in the event any
interest is paid on this Note which is deemed to be in excess of the then legal
maximum rate, that portion of the interest payment representing an amount deemed
to be in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of this Note.
 
G. Notices.  Any notice, request, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon delivery if personally delivered, or five (5) business days after deposit
if deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:
 
If to Investor:  at the address indicated on the signature page hereto.
 
If to Company:                      India Globalization Capital, Inc.
                                                                4336 Montgomery
Avenue
                                                                Bethesda,
MD  20814
                                                                Attention:  Ram
Mukunda
 
And

 
PO Box 60642
Potomac, MD  20859

 
Telecopier:  (240) 465-0273
Phone:  (301) 983-0998
Email:           ram@indiaglobalcap.com
 
With a copy to:                    Seyfarth Shaw LLP
975 F Street, N.W.
Washington, D.C.  20004
Attention:  Stanley S. Jutkowitz
Telecopier:  (202) 641-9268
Phone:  (202) 828-3568
Email:  sjutkowitz@seyfarth.com


Each of the above addressees may change its address for purposes of this
Section 7 by giving to the other addressee notice of such new address in
conformance with this Section 7.
 
 
 

--------------------------------------------------------------------------------

 
 
H. Assignment.  The rights and obligations of the Company and the Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  Effective upon any such
assignment, the person or entity to whom such rights, interests and obligations
were assigned shall have and exercise all of the Holder’s rights, interests and
obligations hereunder as if such person or entity were the original Holder of
this Note.
 
I. Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), upon
the written consent of the Company and the Investor. No waivers of any term,
condition or provision of this Note, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision or a waive of the same or any other term, condition
provision or right on any future occasion.
 
J. Loss, Theft or Destruction of Note.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft or destruction of this Note and
of indemnity or security reasonably satisfactory to it, the Company will make
and deliver a new Note which shall carry the same rights to interest (unpaid and
to accrue) carried by this Note, stating that such Note is issued in replacement
of this Note, making reference to the original date of issuance of this Note
(and any successors hereto) and dated as of such cancellation, in lieu of this
Note.
 
K. Accredited Investor.  The Holder represents and warrants that he/she/it is an
“accredited investor” within the meaning of the Securities and Exchange Rule 501
of Regulation D, as presently in effect.
 
L. Governing Law and Consent to Jurisdiction.  This Note is being delivered in
and for all purposes shall be construed in accordance with and governed by the
laws of the State of Maryland, without regard to the conflicts of laws
provisions thereof.  The Company hereby consents to the jurisdiction of and
venue in any court of competent jurisdiction in New York.
 
M. Issue Date.  The provisions of this Note shall be construed and shall be
given effect in all respects as if this Note had been issued and delivered by
the Company on the earlier of the date hereof or the date of issuance of any
Note for which this Note is issued in replacement.  This Note shall be binding
upon any successors or assigns of the Company.
 
N. Heading; References.  All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note.  Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.
 
O. Waiver by the Company.  The Company hereby expressly waives demand, notice,
presentment, protest, notice of dishonor and nonpayment of this Note, and all
other notices and demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof.
 
P. Delays.  No delay by the Holder in exercising any power or right hereunder
shall operate as a waiver of any power or right.
 
 
 

--------------------------------------------------------------------------------

 
 
Q. Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
R. No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.
 
S. Expenses.  The Company agrees to pay all of the Holder’s reasonable costs,
fees and expenses, if any (including reasonable counsel fees and expenses, costs
of collection and court costs), in connection with the enforcement of this Note.
 
[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.
 


 
INDIA GLOBALIZATION CAPITAL, INC.
a Maryland corporation
 
By                                                                                   
     
Print
Name                                                                           
 
Title                                                                                
 
Accepted and Agreed to:
 
INITIAL HOLDER:
 
                                                                                          
Print Name of Holder
 


By                                                                                     
(Signature)
 
                                                                                          
(Print Name, if signing on behalf of entity)
 
                                                                                          
Title (if applicable)
 
                                                                                               
Address:         ____________________
                                                                                                                        
____________________
                                                                                                                        
____________________        

 
 


 


 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To Assign the foregoing Note, execute
this form and supply required information.)


 
FOR VALUE RECEIVED, an interest corresponding to the unpaid principal amount of
the foregoing Note and all rights evidenced thereby are hereby assigned to
 
                                                                                                                                                                      
(Please Print)


whose address
is                                                                                                                        
 
                                                                                                                                                                                                                                                                                   
 


 
Dated:                                                                                         


Holder’s
Signature:                                                                                
                              


 
Holder’s
Address:                                                                                                         
                                  
                                                                                
                                        
 


 
Signature
Guaranteed:                                                                                                                                                                           
 
NOTE:
The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatever, and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT B


DISCLOSURE SCHEDULE
 


 



